DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23, 34, 36 and 43 are objected to because of the following informalities:  
In claim 23, line 9, “the plurality of” appears to be missing the recitation of the word “vanes”.  
In claim 23, line 11, the line appears that it should end with a comma “,” or semi-colon”;” .
In claim 23, line 21, “the vapor provided to the compressor” appears to be missing a linking word, i.e. “the vapor is provided to the compressor”.
In claim 34, “further a pressure boundary” appears to be missing a linking word, i.e. “further comprising a pressure boundary”.
In claim 36, line 3, the recitation at end of line “,:” should remove one of these characters.
In claim 36, line 11, the line appears that it should end with a comma “,” or semi-colon”;” .
In claim 36, line 20-21, “the vapor provided to the compressor” appears to be missing a linking word, i.e. “the vapor is provided to the compressor”.
In claim 43, “water stream selected from the group” appears to be missing a linking word, i.e. “water stream is selected from the group”.
Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 26 and 40 (second instance of each) been renumbered 44 and 45, respectively, see 35 USC 112(b) rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 23-35, in claim 23 “a pre-treatment” is an action, not a structural thing, and therefore it’s unclear how “the intake comprising a pre-treatment” is structurally possible in the claimed apparatus; the examiner suggests applicant recite “a pre-treatment section” (or step, etc) to provide a structural location for the “pre-treatment”. Any dependent claims should be amended accordingly.
With regard to claims 23-35, in claim 23, “electrochemical” as one of the “pre-treatment selected from…” appears to be incomplete – “electrochemical” what? As electrochemical is an area of science and not a known pre-treatment. The examiner suggests applicant recite “electrochemical pretreatment”, as this would further fix antecedent basis issues with claim 27, where it is noted that “the electrochemical pretreatment” is not having clear antecedent basis.
With regard to claim 26, there are two claim 26’s, it appears that the second claim 26 is intended to depend upon claim 26, therefore this will be treated as a dependent claim upon claim 26 
With regard to claims 36-43, in claim 36 “a post-treatment” is an action, not a structural thing, and therefore it’s unclear how “the product outlet comprising a post-treatment” is structurally possible in the claimed apparatus; the examiner suggests applicant recite “a post-treatment section” (or step, etc) to provide a structural location for the “post-treatment”. Any dependent claims should be amended accordingly.
With regard to claim 40, there are two claim 40’s, it appears that the second claim 40 is intended to depend upon claim 37, therefore this will be treated as a dependent claim upon claim 37 (i.e. a future claim 45 that depends upon claim 37), and that the claim numbers of subsequent claims will be shifted in a subsequent response.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-25, 27, and 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goeldner (US 4,444,675) taken in combination with Huse (US 3,956,072).
With regard to claim 23, Goeldner teaches a water distillation system 10 comprising: an intake 35 for receiving an intake stream of water entering the water distillation system 10, the intake comprising a pre-treatment 44 selected from chemical additives 45; a product water outlet 24; a sump fluidly connected to the intake (at bottom of 10); a compressor 12 comprising: a plurality of vanes (seen in Fig 1); wherein the plurality of vanes compress a vapor in to a compressed vapor (in 22) an evaporative condenser 14 comprising: a plurality of tubes 15, the plurality of tubes having inner surfaces and outer surfaces (Fig 1); and an outer chamber 10; wherein an evaporator section is defined by the inner surfaces of the plurality of tubes 15 (filled from water sump a bottom of 10) and a condenser section is defined by the outer surfaces of the plurality of tubes 15 and the outer chamber 10, wherein the evaporator section is fluidly connected to the sump (filled from water sump a bottom of 10)  for transforming the intake stream of water to vapor 16 and a blowdown liquid stream (“BLOWDOWN”, FIG 1), the vapor 16 provided to the compressor 12 and the condenser section is fluidly connected to the compressor 12 for transforming compressed vapor into a product water stream (removed from compressor area via line 24 and pump 25); and a heat exchanger 32 comprising: a first path 35 fluidly connecting the intake to the sump; and a second path 24 fluidly connecting the condenser section to the product water outlet (“TO STORAGE”, Fig 1); wherein the intake stream of water 35 is heated by cooling the product water stream in the second path (See Fig 1, C8:L25-55).

However this was known design of a vapor compressor, as Huse teaches a vapor compression distillation system (Fig 1), where vapor generated from evaporator 10 is provided via line 16 to compressor 20 having a plurality of rotor vanes, associated with housing (stator), and rotor motor 21 (see Fig 1, C4:L43-60), and in detail of the compressor rotors and stators are described (See Fig 4, C6:L55-C7:L11).
Therefore, absent a clear disclosure of the design of the compressor in the teachings of Goeldner the skilled artisan would expect to consult other related art vapor compression distillation to more clearly execute the teaching of Goeldner that a compressor is provided to compress the vapor, and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Goeldner to include the more detailed compressor design of Huse to achieve the vapor compression as taught by Goeldner.
With regard to claim 24, Goeldner, for example teaches the additives of polyphosphates and acids were known (C2:L50-58).
With regard to claim 25, Goeldner teaches the additive can be added with a pump (C8:L51-55).
With regard to claim 27, the further limitations to the electrochemical treatment are met by the modified Goeldner as set forth above, because Goeldner has taught the case of claim 24 wherein the additive is “selected from” the group.
With regard to claim 29, Goeldner teaches the additives are added with holding reservoir 44 (C8:L51-55).
With regard to claims 30-32, Goeldner is silent to the form of the additives, however this is related to material acted upon by Goeldner, and therefore the structure of Goeldner of 45 and 44 meet 
With regard to claim 33, Goeldner teaches the compressor 12 has inlet port that receives vapor (at top center), and outlet port that delivers compressed vapor (at side part of vanes) (see Fig 1).
With regard to claim 34, in modified Goeldner for compressor 12 the rotor is shown inside the pressure boundary of vapor compression distillation system 10, and the stationary portion the skilled artisan understands is the portion outside the pressure boundary (See Fig 1).
With regard to claim 35, heat exchanger 32 further comprises “BLOWDOWN” portion of heat exchange (see Fig 1).
Claims 26 (and future claim 44) and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goeldner (US 4,444,675) taken in combination with Huse (US 3,956,072) as applied above and further in combination with Kurematsu et al (US 4,985,118).
With regard to claims 26 (and future claim 44) and 28, modified Goeldner teaches all limitaitons as set forth above, including pumping the additive, however Goeldner is silent to the pump being one of roller, pulsatile, diaphragm, piezoelectric diaphragm or syringe pumps.
Kurematsu teaches a waste liquid evaporation system (see title, abstract), Kurematsu teaches wherein a pump is used to introduce fluid that is a constant rate pump “constant rate pumps (for example, a tube pump, a magnetic constant rate pump, a plunger constant rate pump, a bellows pump, a gear pump, a magnet pump, a constant rate magnet pump, a screw pump, a diaphragm pump, etc.) or non-constant rate pumps” (C10:L50-55)
Therefore it would have been obvious to one having ordinary skill in the art as taught by Kurematsu that one of ordinary skill in the art, when desired to introduce a substance to an environment would look to known constant rate pumps, and/or non-constant rate pumps as taught by Kurematsu above for the generic teachings of Goeldner that pump is used to meter additive to add the .
Claims 36-43 (and future claim 45) is/are rejected under 35 U.S.C. 103 as being unpatentable over Goeldner (US 4,444,675) taken in combination with Huse (US 3,956,072) and Winer (US 4,528,093).
With regard to claim 23, Goeldner teaches a water distillation system 10 comprising: an intake 35 for receiving an intake stream of water entering the water distillation system 10, the intake comprising a pre-treatment 44 selected from chemical additives 45; a product water outlet 24; a sump fluidly connected to the intake (at bottom of 10); a compressor 12 comprising: a plurality of vanes (seen in Fig 1); wherein the plurality of vanes compress a vapor in to a compressed vapor (in 22) an evaporative condenser 14 comprising: a plurality of tubes 15, the plurality of tubes having inner surfaces and outer surfaces (Fig 1); and an outer chamber 10; wherein an evaporator section is defined by the inner surfaces of the plurality of tubes 15 (filled from water sump a bottom of 10) and a condenser section is defined by the outer surfaces of the plurality of tubes 15 and the outer chamber 10, wherein the evaporator section is fluidly connected to the sump (filled from water sump a bottom of 10)  for transforming the intake stream of water to vapor 16 and a blowdown liquid stream (“BLOWDOWN”, FIG 1), the vapor 16 provided to the compressor 12 and the condenser section is fluidly connected to the compressor 12 for transforming compressed vapor into a product water stream (removed from compressor area via line 24 and pump 25); and a heat exchanger 32 comprising: a first path 35 fluidly connecting the intake to the sump; and a second path 24 fluidly connecting the condenser section to the product water outlet (“TO STORAGE”, Fig 1); wherein the intake stream of water 35 is heated by cooling the product water stream in the second path (See Fig 1, C8:L25-55).
However Goeldner does not teach the specifics of the compressor as claimed where a motor rotor coupled to the plurality of vanes; and a motor stator.

Therefore, absent a clear disclosure of the design of the compressor in the teachings of Goeldner the skilled artisan would expect to consult other related art vapor compression distillation to more clearly execute the teaching of Goeldner that a compressor is provided to compress the vapor, and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Goeldner to include the more detailed compressor design of Huse to achieve the vapor compression as taught by Goeldner.
However Goeldner does not teach a post-treatment of a product water stream as claimed.
Winer teaches a purifying water apparatus and dispenser for the purified water (see title, abstract); Winer teaches the system comprises water purification apparatus 45, which is RO, wherein the purified water is tested with conductivity sensor 55 (See Fig 1, C4:L4-30) where the water is then passed through activated carbon filter 63 into storage tank 67 (See Fig 1, C4:L31-35), from there it is send to distribution pump 75 via line 77 where it is mixed with concentrates 83-1 and 83-5 via pumps, where flavor is enhanced for taste and essential electrolytes are added (See Fig 1, C4:L53-C5:L10), where finally UV treatment is provided to water via UV system 87, where it is dispensed (See Fig 1, C5:L11-15).
Goeldner is silent to post treatments of water, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the post treatments as taught by Winer in the system of Goeldner because as Winer teaches in the case that dispensed water would be consumed by a human, various post treatment are needed to ensure good 
With regard to claims 37-40 (and future claim 45), in modified Goeldner, Winer, as set forth above teaches adding additives via pumping the additive into the product stream with pump, that can be minerals, nutrients, vitamins, and for taste as set forth in Winer above (See Fig 1, C4:L53-C5:L10).  Additionally, the structural limitations of the additive system are met, therefore the claimed materials acted upon by the system would fail to distinguish over the prior art, see MPEP 2115.
With regard to claim 41, in Winer as set forth above the post treatment comprises UV treatment is provided to water via UV system 87, where it is dispensed (See Fig 1, C5:L11-15).
With regard to claims 42-43, Winer as set forth above teaches the purified water is tested with conductivity sensor 55 (See Fig 1, C4:L4-30).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-43 (and future 44-45) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 7,597,784 in view of Goeldner (US 4,444,675) Huse (US 3,956,072) with/without Winer (US 4,528,093). With regard to claims 23-43 the claims of the co-pending patent involve related limitations that are less limited, or combinations of independent and dependent claim features, however the instantly claimed modifications are obvious over Goeldner, Huse, and Winer as set forth above.
Claims 23-43 (and future 44-45) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,307,887 in view of Goeldner (US 4,444,675) Huse (US 3,956,072) with/without Winer (US 4,528,093). With regard to claims 23-43 the claims of the co-pending patent involve related limitations that are less limited, or combinations of independent and .
Claims 23-43 (and future 44-45) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,186,598 in view of Goeldner (US 4,444,675) Huse (US 3,956,072) with/without Winer (US 4,528,093). With regard to claims 23-43 the claims of the co-pending patent involve related limitations that are less limited, or combinations of independent and dependent claim features, however the instantly claimed modifications are obvious over Goeldner, Huse, and Winer as set forth above.
Claims 23-43 (and future 44-45) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,179,298 in view of Goeldner (US 4,444,675) Huse (US 3,956,072) with/without Winer (US 4,528,093). With regard to claims 23-43 the claims of the co-pending patent involve related limitations that are less limited, or combinations of independent and dependent claim features, however the instantly claimed modifications are obvious over Goeldner, Huse, and Winer as set forth above.
Claims 23-43 (and future 44-45) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,765,963 in view of Goeldner (US 4,444,675) Huse (US 3,956,072) with/without Winer (US 4,528,093). With regard to claims 23-43 the claims of the co-pending patent involve related limitations that are less limited, or combinations of independent and dependent claim features, however the instantly claimed modifications are obvious over Goeldner, Huse, and Winer as set forth above.
Claims 23-43 (and future 44-45) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,905,971 in view of Goeldner (US 4,444,675) Huse (US 3,956,072) with/without Winer (US 4,528,093). With regard to claims 23-43 the claims of the co-pending patent involve related limitations that are less limited, or combinations of independent and .
Claims 23-43 (and future 44-45) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 7,465,375 in view of Goeldner (US 4,444,675) Huse (US 3,956,072) with/without Winer (US 4,528,093). With regard to claims 23-43 the claims of the co-pending patent involve related limitations that are less limited, or combinations of independent and dependent claim features, however the instantly claimed modifications are obvious over Goeldner, Huse, and Winer as set forth above.
Claims 23-43 (and future 44-45) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 8,282,790 in view of Goeldner (US 4,444,675) Huse (US 3,956,072) with/without Winer (US 4,528,093). With regard to claims 23-43 the claims of the co-pending patent involve related limitations that are less limited, or combinations of independent and dependent claim features, however the instantly claimed modifications are obvious over Goeldner, Huse, and Winer as set forth above.
Claims 23-43 (and future 44-45) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 7,597,784 in view of Goeldner (US 4,444,675) Huse (US 3,956,072) with/without Winer (US 4,528,093). With regard to claims 23-43 the claims of the co-pending patent involve related limitations that are less limited, or combinations of independent and dependent claim features, however the instantly claimed modifications are obvious over Goeldner, Huse, and Winer as set forth above.
Claims 23-43 (and future 44-45) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,888,963 in view of Goeldner (US 4,444,675) Huse (US 3,956,072) with/without Winer (US 4,528,093). With regard to claims 23-43 the claims of the co-pending patent involve related limitations that are less limited, or combinations of independent and .
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art references which were cited, and discussed, in the above cases in the Obviousness-type double patenting rejections are cited herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772